DETAILED ACTION
This action is in response to the application filed 06 January 2021.
Claims 1–20 are pending. Claims 1, 9, and 15 are independent.
Claims 1–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statements
The IDS filed 06 January 2021 has been considered by the examiner.
Claim Interpretation
Claims 9–14 are interpreted as excluding transitory media based on paragraph 68 of the specification.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 9, 12, 13, 15, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Mu et al. (US 2022/0188521 A1) [hereinafter Mu] in view of Giuliano (“Instance-Based Ontology Population Exploiting Named-Entity Substitution”) and Mylonakis et al. (US 2014/0200878 A1) [hereinafter Mylonakis].
Regarding independent claim 1, Mu teaches [a] computer-implemented method comprising:	using a multi-label classification in a neural network, identifying, by one or more processors, a candidate sub-entity in an original sentence in a text; Multi-class [multi-label] classification of named entities (Mu, ¶ 116) including nested named entities [sub-entities] (Mu, ¶ 40).	determining, by the one or more processors, first and second labels as indicating first and second candidate types, respectively, of the identified candidate sub-entity, the first and second candidate types being different types; The named entities may have multiple possible categories [types] (Mu, ¶ 116).
Mu teaches multi-label classification of sub-entities, but does not expressly teach determining the label by replacement. However, Giuliano teaches:	generating, by the one or more processors, a first replacement sentence by replacing the candidate sub-entity in the original sentence with a first sub-entity having a type that matches the first candidate type; An entity is classified [labeled] by replacing the entity in a snippet [sentence] with another entity of the same hypothetical type (Giuliano, p. 266, § 2).	[…]	generating, by the one or more processors, a second replacement sentence by replacing the candidate sub-entity in the original sentence with a second sub-entity having a type that matches the second candidate type; The substitution may be performed multiple times (Giuliano, p. 266, § 2).	[…]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Giuliano with those of Mu. Doing so would have been a matter of simple substitution of one known element [the method of classifying/labeling the entity] with another [the substitution method] to produce a predictable result [a method of labeling sub-entities by substitution].
Mu/Giuliano teaches labeling an entity by substituting the entity and checking the plausibility of the resulting sentence by frequency, but does not expressly teach using a translation model. However, Mylonakis teaches:	using a translation model, determining, by the one or more processors, a first confidence score for the first replacement sentence; A language model outputs a probability [confidence] of a candidate sentence being fluent in a target language (Mylonakis, ¶ 81).	using the translation model, determining, by the one or more processors, a second confidence score for the second replacement sentence; A language model outputs a probability [confidence] of a candidate sentence being fluent in a target language (Mylonakis, ¶ 81).	determining, by the one or more processors, that the first confidence score exceeds the second confidence score by a first amount that exceeds a threshold amount; The plausibility scores of the entities are compared (Giuliano, p. 267). [In the combination of Giuliano and Mylonakis, the plausibility score would be the probability from the translation model.]	based on the first confidence score exceeding the second confidence score by the first amount that exceeds the threshold amount, retraining, by the one or more processors, the neural network by selecting the first candidate type instead of the second candidate type as a type of the candidate sub-entity. The entity is assigned the category [label] with the maximum plausibility score (Giuliano, p. 267).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mylonakis with those of Mu/Giuliano. Doing so would have been a matter of simple substitution of one known element [the plausibility score based on frequency] with another [the plausibility score based on fluency] to produce a predictable result [a method of labeling an entity based on the predicted fluency of the entity substitutions].
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Mu/Giuliano/Mylonakis further teaches:	sending, by the one or more processors, the original sentence and the first and second replacement sentences to a translation engine that employs a machine learning model, wherein the determining the first confidence score and the determining the second confidence score employ the machine learning model. The sentences are input to a trained statistical machine translation model [machine learning model] (Mylonakis, ¶¶ 12–13).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Mu/Giuliano/Mylonakis further teaches:	wherein the determining the first confidence score includes determining an estimate of a first degree of fluency of the first replacement sentence, and wherein the determining the second confidence score includes determining an estimate of a second degree of fluency of the second replacement sentence. The probability generated by the language model is the probability that the candidate sentence is fluent (Mylonakis, ¶ 81).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Mu/Giuliano/Mylonakis further teaches:	providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer readable program code in the computer, the program code being executed by a processor of the computer to implement steps of identifying the candidate sub-entity, determining the first and second labels, generating the first replacement sentence, determining the first confidence score, generating the second replacement sentence, determining the second confidence score, determining that the first confidence score exceeds the second confidence score by the first amount that exceeds the threshold amount, and retraining the neural network by selecting the first candidate type instead of the second candidate type. The named entity recognition method may be provided as, e.g. a service hosted in the cloud (Mu, ¶¶ 43–44).
Regarding independent claim 9, this claim recites limitations similar to those of claim 1 and is rejected for the same reasons.
Regarding dependent claim 12, this claim recites limitations similar to those of claim 4 and is rejected for the same reasons.
Regarding dependent claim 13, this claim recites limitations similar to those of claim 5 and is rejected for the same reasons.
Regarding independent claim 15, this claim recites limitations similar to those of claim 1 and is rejected for the same reasons.
Regarding dependent claim 18, this claim recites limitations similar to those of claim 4 and is rejected for the same reasons.
Regarding dependent claim 19, this claim recites limitations similar to those of claim 5 and is rejected for the same reasons.
Claims 2, 10, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Mu, Giuliano, and Mylonakis, further in view of Dalton et al. (US 10,977,573 B1) [hereinafter Dalton].
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Mu/Giuliano/Mylonakis further teaches:	in a training phase of a named entity recognition (NER) algorithm in the neural network and using the multi-label classification in the neural network, identifying, by one or more processors, first candidate sub-entities in respective original sentences in one or more texts;
Mu/Giuliano/Mylonakis teaches labeling entities, but does not expressly teach generating positive and negative samples for a classifier. However, Dalton teaches:	in the training phase, extracting, by the one or more processors, first predicates in the original sentences, the first predicates being associated with the first candidate sub-entities in a one-to-one correspondence; Pairs of predicates and entities are extracted from text (Dalton, col. 8 ll. 25–40).	in the training phase, forming, by the one or processors, positive samples of training data by combining the first predicates with first labels indicating respective first types of the associated first candidate sub-entities; The predicates may be labeled as positive examples (Dalton, col. 8 ll. 40–55).	in the training phase, for a given candidate sub-entity in the first candidate sub-entities, selecting, by the one or more processors, other predicates in the original sentences that are associated with other candidate sub-entities other than the given candidate sub-entity in the first candidate sub-entities, the other candidate sub-entities having respective labels indicating respective types that are different from a label indicating a type of the given candidate sub-entity; Multiple predicates having different entity types may be extracted from the same text (Dalton, col. 8 ll. 25–40).	in the training phase, forming, by the one or more processors, negative samples of the training data by combining the other predicates with a label indicating a type of the given candidate sub-entity; The predicates may be labeled as negative examples (Dalton, col. 8 ll. 40–55).	constructing, by the one or more processors, a classifier that accepts the positive samples and the negative samples as input; and The positive and negative examples are used to train a classifier (Dalton, col. 11 ll. 15–20).	using the classifier, determining, by the one or more processors, that a combination of a given candidate sub-entity and a given predicate is logical based on the positive and negative samples. The trained model(s) are used to determine whether a predicate and entity have a positive probability [are logical] (Dalton, col. 23 l. 60 to col. 24 l. 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Dalton with those of Mu/Giuliano/Mylonakis. One would have been motivated to do so in order to reduce the difficulty/increase the speed of generating training data (Dalton, col. 1 l. 30–35).
Regarding dependent claim 10, this claim recites limitations similar to those of claim 2 and is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations similar to those of claim 2 and is rejected for the same reasons.
Claims 3, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Mu, Giuliano, and Mylonakis, further in view of Zeng et al. (“Counterfactual Generator: A Weakly-Supervised Method for Named Entity Recognition”) [hereinafter Zeng].
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated. Mu/Giuliano/Mylonakis teaches labeling sub-entities by substitution, but does not expressly teach selecting the replacement entities randomly. However, Zeng teaches:	retrieving, by the one or more processors, and from a corpus of sub-entities, first additional sub-entities having labels indicating a type that matches the first candidate type; An entity in a sentence is replaced with another entity of the same type (Zeng, p. 7273).	randomly selecting, by the one or more processors and using a pseudo-random number generator or a hardware random number generator, the first sub-entity from the retrieved first additional sub-entities; The replacement entity is selected at random (Zeng, p. 7273).	retrieving, by the one or more processors, and from the corpus, second additional sub-entities having other labels indicating another type that matches the second candidate type; and An entity in a sentence is replaced with another entity of the same type (Zeng, p. 7273).	randomly selecting, by the one or more processors and using the pseudo-random number generator or the hardware random number generator, the second sub-entity from the retrieved second additional sub-entities. The replacement entity is selected at random (Zeng, p. 7273).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zeng with those of Mu/Giuliano/Mylonakis. Doing so would have been a matter of simple substitution of one known element [the replacement entity selection method] with another [the random selection method] to produce a predictable result [a method of labeling an entity based on entity substitutions, wherein the replacement entities are chosen at random].
Regarding dependent claim 11, this claim recites limitations similar to those of claim 3 and is rejected for the same reasons.
Regarding dependent claim 17, this claim recites limitations similar to those of claim 3 and is rejected for the same reasons.
Claims 6, 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Mu, Giuliano, and Mylonakis, further in view of Schmid et al. (US 2011/0087627 A1) [hereinafter Schmid].
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated. Mu/Giuliano/Mylonakis teaches generating confidence scores, but does not expressly teach penalty coefficients. However, Schmid teaches:	calculating, by the one or more processors, first and second penalty coefficients for the first replacement sentence and the second replacement sentence, respectively, wherein the first penalty coefficient is equal to a reciprocal of the first confidence score multiplied by a loss value of the original sentence, and wherein the second penalty coefficient is equal to a reciprocal of the second confidence score multiplied by the loss value of the original sentence. A penalty scaling value is multiplied with a confidence value, with the penalty value determined based on the confidence value (Schmid, ¶¶ 42–43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Schmid with those of Mu/Giuliano/Mylonakis. One would have been motivated to do so in order to increase the accuracy of the output by penalizing low confidence values (Schmid, ¶ 39).
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Mu/Giuliano/Mylonakis/Schmid further teaches:	determining, by the one or more processors, that the second penalty coefficient is greater than the first penalty coefficient; and The penalized outputs are compared (Schmid, ¶ 46).	based on the second penalty coefficient being greater than the first penalty coefficient, improving, by the one or more processors, an accuracy of a selection of the first candidate type instead of the second candidate type as the type of the candidate sub-entity. The higher penalized output is selected as the optimal solution (Schmid, ¶ 46).
Regarding dependent claim 14, this claim recites limitations similar to those of claim 6 and is rejected for the same reasons.
Regarding dependent claim 20, this claim recites limitations similar to those of claim 6 and is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176